 In the Matterof DOBRY FLOUR MILLS,INC.andFLOURAND CEREALWORKERS UNIONLOCAL, 20609Case No. C-1785.-Decided January 31, 1941Jurisdiction:flour, feed products, and by-products manufacturing industry.Settlement:stipulation providing for compliance with the Act.Remedial Orders: enteredon stipulation.Mr. V. Lee McMahon,for the Board.Borders,Wimmell,McCreight dl Brous,byMr.RobertB.McCreight,of Kansas City, Mo., andMr. Paul Pugh,of Oklahoma.City, Okla., for the respondent.Mr. H. A. Schneider,of Oklahoma City, Okla., for the Union.Mr. Robert F. Koretz,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Flour and CereahWorkers Union Local 20609,1 herein called the Union, the NationalLabor Relations Board, herein called the Board, by the RegionalDirector for the Sixteenth Region (Fort Worth,, Texas), issued itscomplaint, dated November 27, 1940, against Dobry Flour Mills, Inc.,2Yukon, Oklahoma, herein called the respondent, alleging that the re-spondent had engaged in and was engaging in unfair labor practicesaffecting commerce, within the meaning of Section 8 (1), (2), (3),_and (5) and Section 2 (6) and (7) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.A copy of the complaint,accompanied by notice of hearing, was duly served upon the respond-ent, the Union, and an unnamed labor organization, referred to as-and herein called the Committee, alleged in the - complaint to bedominated by the respondent.On December 10 the respondent, filed,1Erroneously designated in the record as Flour and Cereal workers Union Local 2009.At the hear mg the parties agreed, and the Trial Examiner ordered, that the pleadings be-imended to set forth the Union's name correctly'This is the correct designation of the respondentIt is at times refereed to in the,record as Dobry Flour Mills, Incorporated29 N. L. R. B., No. 61.323412 02-42-i of 29--22 324DECISIONSOF NATIONALLABOR RELATIONS BOARDits answer to the complaint and a motion to make the complaint moredefinite, certain,and specific in certain respects.Pursuant to notice the hearingopened in Yukon,Oklahoma, onDecember 12 before Horace A. Ruckel, the Trial Examiner dulydesignated by the Board.The Trial Examiner denied the respond-ent's motion to make the complaint more definite,certain, and specific,and granted the respondent'smotion to continue the hearing untilJanuary 3,1941.During the continuance, the Trial Examinergranted a motion by counsel for the Board to file an amended corn-plaint against the respondent,dated December 17, issued by theBoard through the Regional Director upon the charges filed.Copiesof the motion to file the amended complaint and of the amendedcomplaint were duly served upon the respondent,the Union,and theCommittee.The amended complaint alleged in substance that the respondent(1) discharged Jake Odle on or about June 17, 1940, Jesse(Eddie)Wiser on or about August16, 1940, and C. A. Williams on or aboutAugust 22,1940, and since on or about-October 10,1940, has discrimi-nated against Wiser andWilliams, employedat its Yukon Mill, byproviding each with less employment than heretofore given him, andby other acts, because they joined or assisted the Union or engagedin other concerted activities for the purposes of collective bargainingor other mutual aid or protection,and refused and refuses to reinstateeach of them to their former positions, thereby discriminating inregard to their hire-or tenure or terms or conditions of employment;(2) on or about August 30,1940, initiated,formed, and sponsored theCommittee, and thereafter dominated,contributed to the support of,and interfered with the administration of the Committee;(3) on orabout August 1 and 13, 1940, and thereafter,refused to bargain collec-tively with the Union,although onAugust1, 1940, and thereafterthe Union was the exclusive representative of the respondent's em-bargainingunit compose&ofall production employees in the respondent's -Yukon Mill,exclusiveof supervisory,office, sales, and clerical employees;and (4) by theforegoing acts, by certain stated acts and practices, and by otheracts, interfered with, restrained, 'and coerced its employees in theexercise of the rights guaranteed in Section 7 of the Act.On December 26, 1940, the respondent filed an amended motion tomake the amended complaint more definite,certain, and specific incertain respects,and on January3,1941, filed its answer to theamended complaint,inwhich it denied thematerial allegationsthereof and raised certain affirmative defenses.The hearingreconvenedon January3, 1941, at Yukon,Oklahoma,and was removed to OklahomaCity,Oklahoma, on January 7, 1941. DOBRY.FLOUR MILLS, INC.325The respondent, the Board, and the Union appeared, were representedby counsel, participated in the hearing, and were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and to in-troduce evidence bearing on the, issues.During the course of thehearing the Trial Examiner made several rulings on motions.TheBoard has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.On January 7, the last day of the hearing, the Trial Examinerreceived in evidence a stipulation in settlement of the case, subjectto approval by the Board, entered into by the respondent, the Union,the Committee, and counsel for the Board.This stipulation pro-vides as follows :STIPULATIONIt is hereby stipulated and agreed by and between DobryFlour Mills, Inc., respondent herein, and Flour and Cereal Work-ersUnion Local 20609, the complaining union, and J. H. Mc-Kinney, Thomas Chastain and Frank Enlow, Sr., committeemenand representatives of the unnamed labor organization referredto as the "committee" and V. Lee McMahon, attorney for, theSixteenth Region of the National Labor Relations Board, asfollows :IRespondent, Dobry Flour Mills, Inc., is an Oklahoma corpora-tion,with its principal place of business, in the city of Yukon,Canadian County, State of Oklahoma.Respondent, at its Yukon Mill, causes and has continuouslycaused approximately eighty per cent(80°Jo)of the productsmanufactured, sold, processed, distributed and delivered at itsmill in Yukon, Oklahoma, to be supplied, delivered and 'trans-ported in interstate commerce, from the said Yukon, Oklahomamill to, into and through, states of the United States, other thanthe state of Oklahoma, and has, as a result of this, sent itsproducts. valuedatapproximatelyOneMillionDollars($1,000,000.00) to said states other than the state of Oklahomaduring the first six months-of 1940.Respondent agrees and admits that it is engaged in interstatecommerce within the meaning of Section 2, subdivisions 6 and7, of the National Labor Relations Act, and that respondent is 326DECISIONSOF NATIONALLABOR RELATIONS BOARDsubject to the jurisdiction of the National Labor ,RelationsBoard.IIIThe National Labor Relations Board may forthwith make,jurisdictional-findings based upon respondent's admissions con-tained in the respondent's answer of the truth of the allegationsof paragraphs 1 and 2 of both the complaint and amended com-plaint herein,and upon the evidence taken in these proceedings,and upon the facts stipulated herein.IVAll parties hereto waive their right to further hearing inthismatter, and also waive the making of findings of fact andconclusions by the National Labor Relations Board.VAll parties hereto, agree and consent that the National LaborRelationsBoard may forwith enter an order providing asfollows :The respondent, Dobry Flour Mills, Inc., shall:1.Cease and desist from :(a) In any manner dominating or interfering with the ad-ministration of the unnamed labor organization,called the"Committee", (and hereinafter referred to as such),or withthe formation or administration of any other labor organi-zation of its employees,or in any manner contributing sup-port to the",Committee"or,to any other labor organizationof its employees;(b)Giving effect to or performing any and all contracts,written instruments or arrangements now existingwith the"committee" relating to rates of pay, wages, hours of employ-ment, or other conditions of employment,or any modificationor.extension thereof;.(c)In any other manner interfering with,restraining, orcoercingits employees in the exercise of the right to self-organization,to form,join, or assist labor organizations tobargain collectively,through representatives of their ownchoosing,and to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection, asguaranteed in Section 7 of the National Labor Relations Act;(d) In any manner discouraging membership in Flour andCerealWorkers Union Local 20609 or any other labor organi- DOBRY FLOUR MILLS, INC.327zation of its employees, by discharging or laying off its em-ployees, or any of them, or in any other manner discriminatingin regard to the hire, tenure of employment, or terms or con-ditions of their employment because of membership in oractivity in connection with any labor organization.2.Take the following affirmative action which the Boardfinds will effectuate the policies of the Act:(a)Withdraw all recognition from the "Committee", asrepresentatives of any of its employees, for the purpose of,dealing with the respondent concerning grievances, labor dis-putes,wages, rates of pay, hours of employment or otherconditions of employment, and completely disestablishing the"Committee", as such representative;(b)Offer immediate and full reinstatement, without preju-dice, to any seniority or other rights and privileges, to Jesse(Eddie)Wiser and C. A. Williams;(c)Pay to Jesse (Eddie) Wiser Fifty-five Dollars ($55.00)as back pay; -(d)Put Jake Odle on the preferential hiring list in themaintenance and repair department, and offer to him allavailable work at the respondent's mill in said department;(e)Recognize the Flour and Cereal Workers Union Local20609, as the sole and -exclusive bargaining agent of all of theproduction employees of the respondent, at its Yukon mill,in respect to rates of pay, wages, hours of employment,- orother conditions of employment;(f)Post and keep posted, for a period of at least sixty(60)days from the date of the order herein agreed to, inseveral conspicuous places, through its Yukon mill, copies ofthe notice herein agreed to, 'and attached hereto and made apart hereof ; 3(g)Notify the Regional Director for the Sixteenth Regionof the National Labor Relations Board, within ten (10) daysof the date of the issuance of the order herein agreed to, ofthe steps of the respondent, Dobry Flour Mills, Inc., has takento comply herewith ;3.And has recognized the Flour.and Cereal Workers UnionLocal 20609, as the sole and exclusive bargaining agent, and hasbargained in good faith with said union, and that as a resultof said bargaining, a written contract has been entered intothat is satisfactory to both the union and the respondent herein.The notice referred to appears herein as the last part of the Decision and Order. 328DECISIONS OF NATIONAL 'LABOR RELATIONS BOARDVIAll stipulations herein made are subject to the approval of theNational Labor Relations Board, and should the National LaborRelations Board fail to approve the terms and conditions con-tained herein, this stipulation shall become null and void and ofno effect, and the, proceedings in this matter shall be in the samestatus as if no stipulatioli had been entered into.VIIThe correct name of the respondent in the above styled andnumbered case is Dobry Flour Mills, Inc., and it is now agreedthan where the respondent's naive appears anywhere in thepleadings, proceedings, evidence or elsewhere as Dobry Flour-Mills, Incorporated, that it should read Dobry Flour Mills, Inc.,and that they are one and the same corporation.On January 18, 1941, the Board issued its order approving theabove stipulation, making it a part of the record in the case, andtranferring the case to and continuing it before the Board for thepurpose of entry of a decision and order by the Board pursuant tothe provisions of the stipulation.Upon the above stipulation, and upon the entire record in the case,the Board makes the following:'FINDINGS OF FACT1.TIIE BUSINESS OF THE RESPONDENTDobry Flour Mills, Inc., is an- Oklahoma corporation with itsplace of business at Yukon, Oklahoma, herein called the Yukon Mill,where it is engaged in the manufacture of flour, feed products, and.byproducts of flour.Approximately 20 per cent of the raw materialsused by the respondent in the course of production are purchased out-side the State of Oklahoma and shipped therefrom to the YukonMill.Approximately 80 per cent of the products of the Yukon Millare supplied, delivered, and transported in interstate commerce to,into, and through States other than Oklahoma.During the first 6months of 1940 the respondent sent products worth approximately$1,000,000 to States other than Oklahoma.The respondent employsapproximately 50' persons at the Yukon Mill.The respondent ad-mits that it is engaged in interstate commerce within the meaning ofSection 2 (6) and (7) of the ActWe find that the above-described operations of the respondent-constitute a continuous flow of trade, traffic, and commerce amongthe several States. DOBRY FLOUR -MILLS, INC.IT.THE ORGANIZATIONS INVOLVED329Flour and Cereal Workers Union Local 20609, affiliated withAmerican Federation of Labor, and the unnamed labor orbaniza-tion, referred to as land herein called the Committee, are labororganizations, within the meaning of Section 2 (5) of the Act.ORDERUpon the basis of the above findings of face, stipulation,, andthe entire record in the case, and pursuant to Section 10 (c) of theNational Labor Relations Act, the National Labor Relations Boardhereby orders that:The respondent, Dobry Flour Mills, Inc., shall :1.Cease and, desist from :(a) In any manner dominating or interfering with the adminis-tration of the unnamed labor organization, called the "Committee",(and hereinafter referred to as such), or with the formation oradministration of any other labor organization of its employees, orin any manner contributing support to the "Committee" or to anyother labor organization of its employees;-(b)Giving effect to or performing any and all contracts, writteninstruments or arrangements now existing with the "Committee"relating to rates of pay, wages, hours of employment, or other con-ditions of employment, or any modification or extension thereof;(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, toform, join, or assist' labor organizations to bargain collectively,through representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining orother mutual aid or protection, as guaranteed in Section 7 of theNational Labor Relations Act;(d) In any manner discouraging membership in Flour and CerealWorkers Union'Local 20609 or any other labor organization of itsemployees, by discharging or laying off its employees, or any ofthem, or in any other manner discriminating in regard to the hire,tenure of employment, or terms or conditions of their employmentbecause of membership in or activity in connection with any labororganization.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Withdraw all recognition from the "Committee", as repre-sentatives of any of its employees, for the purpose of dealing withthe respondent concerning grievances, labor disputes, wages,,rates ofpay, hours of. employment or other conditions of employment, and B30DECISIONS OF NATIONAL LABOR RELATIONS BOARDcompletely disestablishing the "Committee", as such representative;(b)Offer immediate and full reinstatement, without prejudice,to any seniority or other rights and privileges, to Jesse (Eddie)Wiser and C. A. Williams;(c)Pay to Jesse (Eddie)Wiser Fifty-five Dollars ($55.00) asback pay;(d)Put Jake Odle on the preferential hiring list in the mainte-nance and repair department, and offer to him all available workat the respondent's mill in said department;(e)Recognize the Flour and Cereal Workers Union Local 20609,.Is the sole and exclusive bargaining agent of all of the productionemployees of the respondent, at its Yukon mill, in respect to ratesof pay, wages, hours of -employment, or other conditions of employ-ment;(f)Post and keep posted, for a period of at least sixty (60) daysfrom the date of the order herein agreed to, in several conspicuous-places, through its Yukon mill, copies of the notice' herein- agreedto, and attached hereto and made a part hereof;(g)Notify the Regional Director for the Sixteenth Region ofthe National Labor Relations Board, within ten (10) days of thedate of the issuance of the order herein agreed to, of the steps ofthe respondent, Dobry Flour Mills, Inc., has taken to comply here-with;3.And has recognized the Flour and Cereal Workers Union Local20609, as the sole and exclusive bargaining agent, and has bargainedin good faith with said union, and that as a result of said bargain-ing, a written contract has been entered into that is satisfactory toboth the union and the respondent herein.'NOTICE TO EMPLOYEES OF DOBRY FLOUR MILLS, INC.Pursuant to an order of the National Labor Relations, Board;dated the ____ day 'of January, 1941, the Dobry' Flour"Mills,Inc., hereby agrees that :(1) It will not discourage membership in any labor organiza-tion of its employees, by discharging or laying off its employees,or any of them, or in any other manner discriminating in regardto the hire, tenure of employment, or terms or conditions oftheir employment, because of membership in, or activity in con-nection with any labor organization.(2) It will not encourage, support, dominate or interfere withthe formation or administration of the unnamed 'labor organiza-tion referred to as the "Committee", or any other labor organ-ization of its employees, or lend financial or other support thereto. DOBRY FLOURMILLS, INC.331(3) It has withdrawn all recognition from and completelydisestablished its relations with the unnamed labor organizationknown as the"Committee", for the purpose of collectively bar-gaining with respect to wages, rates of pay, hours of work, orother conditions of work.(4) It will not-,in any other manner, interfere with, restrain,or coerce its employees in the exercise of their rights to selforganization and to form,join,,or assist labor organizations tobargain collectively, through representatives of their own choos-ing, and to engage in activity for the purpose of collectivelybargaining or other mutual aid or protection, as guaranteed inSection 7 of National Labor Relations Act.,(5)' It has offered to Jesse (Eddie) Wiser and C. A. Williams,immediate and full reinstatement to their former positions, allwithout prejudice to their seniority and other rights and privi-leges, and with restoration of agreed back wages,aswas dueJesse(Eddie)Wiser; and it has agreed to place Jake Odle onthe preferential hiring list in the maintenance department andwill offer to him all the maintenance and repair work availableat the mill.(6) It,will recognize Flour and Cereal Workers Union Local#20609 as the sole and exclusive bargaining agent of all of theproduction employees,in respect to rates of pay, wages, hoursof employment or other conditions of employment, and it willand has bargained in good faith with said labor organization,all of which resulted in a signed written contract with said union.(7)The employees of Dobry Flour Mills, Inc., are free tobecome or remain members of the Flour and Cereal WorkersUnion Local #20609; and the Dobry Flour Mills, Inc., will notdiscriminate against any employee in regard to hire or tenureof employment, because of membership or activity in thatorganization.(8) It has posted and will maintain and keep visible, for aperiod of sixty(60) consecutive days from the date of postingon the bulletin board,and other conspicuous places, at its mill inYukon, Oklahoma, a copy of this notice.DORRY FLOUR MILLS, INC.,BySecretary-Treasurer.Dated January __________, 1941.